Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 2/23/21 are acceptable for examination proceedings.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
	Claim 2-4 are depends on claim 1 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5-6, and 9-20 are also objected due to their direct or indirect dependency over the claim 2, 3 or 4.
Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an information acquisition unit that acquires dependency relation information, a graph generation unit that generates a first directed graph, a display control unit that causes a display device to switch in claim 1, the graph generation unit generates the second directed graph in claim 2,
the graph generation unit, the display control unit in claim 4, 9, 13, and 17, the graph generation unit in claim 5, 10, 14, and 18,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, and 7-8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakai (US PG Pub: 2014/0304551).
7.	Regarding claim 1, Nakai discloses: 
	A graph display device comprising: an information acquisition unit that acquires dependency relation information indicating dependency relations among a plurality of device variables and a dependency relation of each of the device variables with respect to an input parameter or an output parameter of a function specified by a control program (e.g., According to this method, when the device X1 is set as a start point for the ladder program shown in FIG. 5, it is possible to extract dependency relations shown in FIG. 27. In FIG. 27, a directed graph of a device dependency relation extracted in the same manner as the first embodiment starting from the device X1 is shown together with a tab "X1". For the end point device Y3 in the extracted device dependency relation, a directed graph of a device dependency relation starting from the end point device Y3 is separately shown together with a tab "Y3") (Para. [0262]), the control program including a plurality of commands for controlling operations of a plurality of devices included in a production line (e.g., The PC executes a ladder program (a measurement control program) and grasps a state of a measurement control target or instructs the measurement control target to perform an operation. For creation of the ladder program, a predetermined ladder program creation supporting device (measurement control program creation supporting device) is used. In general, the ladder program creation supporting device is provided as a software tool operating on a personal computer. The ladder program creation supporting device has a function for supporting editing of the ladder program, which is a program used when the PC measures or controls the measurement control target. Besides, the ladder program creation supporting device has a function for connecting a personal computer and the PC and transferring the edited ladder program to the PC, and monitoring a state of a value of a variable (hereinafter referred to as "device") that changes according to the state of the measurement control target or execution of the ladder program) (Para. [0062]), the plurality of commands including the function and a plurality of variables, and  the plurality of variables including the plurality of device variables respectively corresponding to the devices; 
	a graph generation unit that generates a first directed graph, which comprises a plurality of first nodes respectively representing the device variables and edges representing existence of the dependency relations (e.g., For example, the variable-dependency-relation-display processing unit 12 receives the extraction result of the device dependency relation, i.e., the first extraction result from the variable-use-state extracting unit 14. The variable-dependency-relation-display processing unit 12 converts the first extraction result into display information and displays the extraction result of the device dependency relation on the display screen 4a of the display unit 4 according to the converted display information. For example, the variable-dependency-relation-display processing unit 12 generates directed graph information obtained by summarizing the extraction result of the device dependency information as a directed graph (see FIGS. 4 and 7) and displays the extraction result of the device dependency relation on the display screen 4a of the display unit 4 in a form of a directed graph according to the directed graph information) (Para. [0108], Fig. 4, 7), and a second directed graph, which comprises the plurality of first nodes, the edges, and a block that represents the function and is connected to a first node representing a device variable with a dependency relation with respect to the input parameter or the output parameter of the function to be expressed via the edges, on the basis of the acquired dependency relation information (e.g., The variable-dependency-relation-display processing unit 12 receives the second extraction result from the variable-dependency-relation extracting unit 14. For example, the variable-dependency-relation-display processing unit 12 displays the device dependency relation according to the first extraction result and displays the device dependency relation according to the second extraction result. For example, the variable-dependency-relation-display processing unit 12 displays, on the display screen 4a, a directed graph of the device dependency relation conforming to the first extraction result and a directed graph of the device dependency relation conforming to the second extraction result in a form in which the directed graphs can be distinguished from each other (see FIG. 27). That is, the variable-dependency-relation-display processing unit 12 divides, based on the first extraction result and the second extraction result, the device dependency relation starting from the start point set by the analysis-condition-setting operation unit 9 (see FIG. 4) into two or more device dependency relations and displays the device dependency relations (see FIG. 27)) (Para. [0251]); 
	and a display control unit that causes a display device to switch between displaying the generated first directed graph and displaying the generated second directed graph in response to an instruction from a user (e.g., For example, the variable-dependency-relation-display processing unit 12 designates a selected device according to a device selection instruction received by the operation button 5a or the like in response to the user operation 8. The device selection instruction is an instruction for designating, when one device is selected out of a device dependency relation (e.g., a directed graph) displayed on the display screen 4a by the variable-dependency-relation-display processing unit 12, the selected device. The variable-dependency-relation-display processing unit 12 supplies information concerning the designated device to the circuit-display processing unit 19) (Para. [0109]).
8.	Regarding claim 7, Claim 7 recites a graph display method that implement the graph display device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1, also applies to claim 7.
9.	Regarding claim 8, Claim 7 recites a non-transitory computer readable recording medium Application No.: TBAstoring a graph display program that implement the graph display device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1, also applies to claim 8.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bisse (Pub: 2018/0314225) disclose the knowledge of a control program may include information regarding the structure and organization of the program blocks; the relationship between the program blocks (e.g. inputs/outputs, etc.); the control flow of the program blocks (e.g. timer-based cyclic execution); the parameters of the program blocks (e.g. temporary and global variables, etc.); the language constructs within a program block (e.g. loop, comments, etc.); and the dependencies between the variables within the entire control program (Para. [0060], Fig. 5A-5C, and 6).
Park (Patent: 6173208) disclose a method for generating a process control algorithm by using a function block diagram, each function block representing a basic control element, whereby process control algorithms for various processes can be easily provided (Col. 1, LN. 41-45, also refer to Fig. 1-10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116